Citation Nr: 1813071	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-54 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to herbicide agent exposure and asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1963 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision of the Department of Veterans Affairs (VA).  

The Veteran attended an informal conference with a Decision Review Officer in August 2017 in Boston, Massachusetts.  An informal conference report is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.

The Veteran contends that his lung cancer was caused by herbicide agent exposure during service at McGuire Air Force Base (McGuire AFB), New Jersey. 

For diseases listed under 38 C.F.R. § 3.309(e), such as lung cancer, herbicide agent exposure will be presumed if a veteran served in Vietnam, Korea or in the Air Force during certain times and under certain circumstances.  38 C.F.R. § 3.307(a)(6).  The presumption of herbicide exposure extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C § 1116 (a)(3); 38 C.F.R. § 3.307(a)(6)(v).  The M21-1 manual section IV.ii.1H.3.a. grants the St. Paul, Minnesota RO exclusive jurisdiction over all claims for service connected disability or death involving exposure to herbicide agents and C-123 aircraft.  

The Veteran has raised a plausible claim of exposure to herbicide agents from interacting with C-123 aircraft.  The Veteran's DD-214 indicates that the Veteran's Air Force Specialty Code was 43151F and that he worked as an aircraft mechanic.  In addition, in April 2016 and November 2016, the Veteran sent to VA a list of the aircraft he repaired during his time at McGuire AFB.  Although neither list includes C-123 aircraft, the Veteran explained in both statements that he cannot remember the names of all of the planes he helped repair. 

Jurisdiction over this claim still resides with the RO in Boston, Massachusetts.  It does not appear from the file that the Boston RO has developed the Veteran's claim of herbicide exposure consistent with the M21-1 manual and, moreover, the manual emphasizes the exclusive jurisdiction of the St. Paul RO over claims involving working on C-123 aircraft.  Therefore, the claim should be transferred to the St. Paul RO so further development consistent with the M21-1 manual can be performed.

A remand is also required to obtain an adequate VA medical opinion.  VA's duty to assist includes obtaining a medical examination or opinion when an examination or opinion is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion has no probative value if it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Similarly, a medical opinion is insufficient if it is too speculative to provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

There are two VA examinations of record, each of which is inadequate to decide the Veteran's claim.  The August 2017 examination was conducted specifically to address the Veteran's contention that his lung cancer was the result of asbestos exposure in service.  Although the VA examiner conceded that it is plausible that asbestos exposure caused the Veteran's lung cancer, he determined that the Veteran's 40-year smoking history is such a potent risk factor for the development of lung cancer that all other possible causes are of negligible importance.  The VA examiner concluded that the Veteran's lung cancer is less likely than not related to asbestos exposure; however, he noted that there were no reports regarding changes in the Veteran's lung tissue found in the file, and that he would reconsider his opinion if any surgical pathology report documented asbestos fibers in the lung parenchyma.  Since the VA examiner's medical determination was made with incomplete information, the AOJ should make efforts acquire any missing documentation related to the Veteran's lung cancer treatment and solicit a new medical opinion based on all the evidence.  

The June 2016 VA examination is also inadequate to decide the claim because it focuses narrowly on whether exposure to liquefied and gaseous oxygen caused the Veteran's lung cancer, without offering a broader opinion as to whether the Veteran's lung cancer was caused by or related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In accordance with the provisions of the M21-1, IV.ii.1H.3.a. manual, ensure the Veteran's case, which includes a claim for a disability due to exposure to herbicides while working on C-123 aircraft, is routed to the appropriate AOJ (St. Paul, Minnesota VARO).
2.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for lung cancer.  The evidence obtained, if any, should be associated with the claims file.

3.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his lung cancer.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

4.  Obtain a VA opinion from a medical professional as to the etiology of the Veteran's lung cancer.  The claims file, including a copy of this Remand, must be made available to and reviewed by the medical professional and such review must be noted in the opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled. 
 
The medical professional must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's lung cancer is related to or caused by service, to include herbicide agent exposure or asbestos exposure.  

Any opinion offered must be supported by a complete rationale. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




